Mr. Justice Negrón Fernández
with whom Mr. Justice Bifre concurs, concurring.
Because it is a wise, sensible and fair opinion — and fiecause it is correct in the application of the law to the facts lierein — I concur with the majority of the Court, and wish to add the following: if the view set forth in the dissenting •opinion should prevail, the drivers of motor vehicles in Puerto .Rico would be licensed to kill children in our highways as long as they drove their vehicles “at a speed authorized by law.” The only precaution that they would have to exercise in said cases would be merely not to violate the specific provisions of the law which constitute the offense.
To classify our decision as a “highly unfortunate precedent” as is done in the dissenting opinion, in order to palliate its own unreason, is not justified under the attendant -circumstances of this case, as is shown by the careful analysis ■of the facts — as well as of the legal doctrine on the subject— made in the opinion of the Court.